Title: From James Madison to Benjamin Harrison, 7 February 1782
From: Madison, James
To: Harrison, Benjamin



Sir
Philada. Feby. 7th. 1782
According to my promise by the last post & to your Excellency’s request I have made enquiry for some person fit for the service which my unfitness obliged me to decline, but with as little success as I expected. If skill in the business alone were requisite, it would perhaps be not easy to find one duly qualified & willing to undertake it, but as some particular tie to the State with whose interest he is to be charged is equally indispensable, a proper associate for Mr. Andrews can not be sought for with any hope of success out of the State itself.
I have had no opportunity yet of seeing or hearing from Bringhurst.
I am Sir with great respect & esteem yr. most obt & hble Servt.
J. Madison Jr.
